Citation Nr: 1827685	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In November 1999 a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; he was offered, but in a January 2015 letter from his attorney declined, another hearing before a VLJ who would decide his appeal.   

This case has a long and complicated procedural history, particularly in conjunction with another claim on appeal regarding a higher rating for a kidney disability, which was finally decided by an October 2017 Board decision denying a rating in excess of 80 percent for left ureteropelvic junction obstruction.  The Board previously denied TDIU in April 2000, August 2003, and September 2013 decisions, and the Veteran appealed each denial to the United States Court of Appeals for Veterans Claims (CAVC).  Thereafter, the Board decisions regarding TDIU were vacated via a February 2001 CAVC Order (granting a motion of the VA Secretary), a February 2005 Memorandum Decision, and an October 2014 Memorandum Decision, respectively.  The Board also remanded the case to the RO for further development on numerous occasions:  in September 2001, September 2005, September 2007, March 2010, August 2010, October 2015, April 2017, and October 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board is aware that this appeal has been pending for a prolonged period of time, but given the unfavorable medical evidence received since the case was last remanded to the RO in October 2017 and the argument presented by the Veteran's attorney in February 2018, the case must be returned to the AOJ again to ensure substantial compliance with the remand directives (per Stegall v. West, 11 Vet. App. 268 (1998)).  
In October 2017, the Board (upon finding a July 2017 VA medical examination by a staff physician inadequate) remanded the case in part for an examination and opinion by a VA vocational rehabilitation specialist regarding the Veteran's functional/occupational restrictions caused by his service-connected disabilities of a kidney disability (rated 80 percent) and scars (each rated 0 percent).  The examiner was to provide a comprehensive report that specifically included commentary on a January 1999 Vocational Rehabilitation Synthesis.  The October 2017 Board remand also directed the AOJ to consider whether referral of the TDIU issue for the period of March 27, 1992 to February 17, 1994 (when the combined rating for service-connected disability was 20%) to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) was warranted.  

In developing the issue, the RO arranged for the Veteran to be examined by a nurse practitioner, who examined the Veteran and agreed with the July 2017 examiner's assessment of no renal dysfunction and therefore no functional impairments from the service-connected kidney disability.  She further found that even though the Veteran had not worked (gainfully) in 30 years and had no specific job skills, he could do any type of sedentary or light physical work.  She did not provide rationale for such conclusion, and she also did not comment on the 1999 Vocational Rehabilitation report.  The Board further notes that the RO did not consider whether referral of the matter to the Director of Compensation Service was in order.  In light of the foregoing, the case will be returned to the RO to rectify the deficiencies.  

Regarding development for another VA opinion, the Board previously requested an opinion by a VA Vocational Rehabilitation Specialist regarding the functional impairment due to the Veteran's service-connected disabilities.  If such specialist was unavailable, the physical examination was to be conducted by an "otherwise qualified VA professional," after which a vocational rehabilitation specialist was to review the file (including the physical examination report), comment on the examiner's findings, and provide any additional opinions relative to the examination request.  In remanding the case again, the Board is not confidant that an opinion by a vocational rehabilitation specialist can be obtained.  In an August 2017 policy letter, the VA Director of Appeals Management Office clarified the procedures for developing cases remanded by the Board in a TDIU claim, in which a vocational rehabilitation survey, or the like (including social and industrial surveys), was requested from an individual who would then adjudicate the Veteran's ability to work.  In short, such Board requests would not be sent to an appropriate examiner for the "survey."  Rather, the RO would ensure the file was complete to include a TDIU application and any VA examinations for the claimed TDIU conditions, and thereafter the matter was to be returned to the Board.  In other words, while another medical opinion will be sought in this case, it is not clear that a report by a vocational rehabilitation specialist may be possible.  Nonetheless, the Board is required to address any Stegall violations.

Furthermore, VA examiners in July 2017 and December 2017 acknowledged that the Veteran had persistent and, at times, severe left flank pain.  (An April 2016 VA examiner had indicated that the Veteran occasionally had flank pain.)  The Veteran reported that he took narcotic medication (OxyContin, prescribed by a private doctor) daily for the pain, which was a significant factor underlying his claim of unemployability.  The December 2017 examiner agreed with the assessment of the July 2017 examiner, who indicated that the source of the left flank pain was unclear but not due to the service-connected kidney disability [emphasis added].  The examiner further concluded that kidney stones may be a significant contributor to chronic flank pain, which he stated were not due to or aggravated by the service-connected ureteropelvic junction (UPJ) obstruction and surgical repair because they were "physiologically unrelated conditions."  The Board finds that further explanation is needed regarding whether the Veteran's flank pain is related to his service-connected disability, particularly given that general medical literature lists kidney stones as a common cause (along with scarring) for UPJ obstruction.  Also, on April 2016 VA examination by a physician it was noted that the Veteran's occasional left flank pain was of unclear etiology but probably due to kidney stones that caused only episodic disability and were unlikely to interfere significantly with occupational activities (he did not rule out an association between kidney stones and the service-connected kidney disability, and it appears he considered them related).  

Finally, on review of VA examination reports, particularly those in 2016 and 2017, it would appear from descriptions of the Veteran's complaints regarding left flank pain that his service-connected kidney disability may have increased in severity, especially as he now reportedly takes narcotics on a daily, rather than on an as-needed, basis.  As indicated above, the medical evidence does not clearly establish whether the flank pain is attributable to the service-connected disability; if so, the Veteran's ability to work would be affected.  

In light of the report on the December 2017 VA examination that the Veteran takes daily narcotics for flank pain prescribed by a private doctor, the private treatment records are pertinent evidence that is outstanding (and must be sought along with updated VA treatment records).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the private doctor who provides him treatment for genitourinary disability (including ongoing prescriptions for narcotic medication taken daily) and authorizations for VA to secure for the record the complete clinical records of such treatment.  The AOJ should secure for the record the complete clinical records of the Veteran's private treatment for genitourinary disease and prescriptions for narcotic medication taken daily, along with all updated (since September 2017) records of VA treatment the Veteran has received for his genitourinary disability.  If the private provider does not respond to VA's request for the records the Veteran has authorized VA to obtain, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  If records are received, but are incomplete, the AOJ should make follow-up requests to ensure that records received are complete.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a urologist or nephrologist to identify all limitations imposed on him as a consequence of his service-connected kidney disability (left UPJ obstruction) and to determine the impact of the disability on his ability to obtain and maintain a substantially gainful occupation during the period from March 1992 to the present.  The claims file (including this REMAND, and the information received in response to the development sought in #1) must be made reviewed by the examiner in conjunction with the examination.  

The examiner is asked to address/comment upon the following:  (a) the Veteran's medical history and current symptomatology, together with all associated functional and occupational limitations found (including limitations flowing from treatment for the service-connected kidney disability such as with narcotic pain medication, if prescribed for service-connected disability); and (b) the VA vocational rehabilitation evidence of record, specifically the January 1999 "Synthesis" indicating, among other things (including that the Veteran's disabilities did not appear to pose a serious employment handicap), that the Veteran "does not appear to possess the education and or work skills needed to overcome the effects of the impairment of employability" caused by his medical condition.  

The examiner is specifically asked to express agreement or disagreement (and explain the reasons for the agreement or disagreement) with the following:  (a) the July 2017 VA examiner's conclusion that the Veteran's current left flank pain, for which he takes narcotics, was unclear but not due to the service-connected kidney disability [he felt kidney stones may be contributing to chronic flank pain, which he stated were not due to or aggravated by the service-connected UPJ obstruction and surgical repair because they were "physiologically unrelated conditions;" however, it appears from general medical literature that kidney stones are a common cause, along with scarring, for UPJ obstruction, and the April 2016 VA examiner did not appear to have ruled out an association between flank pain and stones]; and (b) the December 2017 VA examiner's finding that the Veteran had voiding dysfunction, normal renal function, and the ability to do any type of sedentary or light physical work (as also found by the April 2016 VA examiner).  

When the medical examination sought above is completed, a VA vocational rehabilitation specialist should review the claims file including the above specialist's opinion and comment on the examiner's findings.  He/she should provide any additional opinions or discussions regarding the above-directed examination request.  If an opinion by a vocational rehabilitation specialist is not obtainable, the reason must be explained for the record (as the Board is required to explain any Stegall deficiencies, and this request is carried over from prior Board requests).  

3.  The AOJ should consider whether referral of the issue of entitlement to a TDIU from March 27, 1992 to February 17, 1994, to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), is warranted (and if so, proceed with the referral).  Either way there should be a determination on the matter for the record (with explanation).
 
4.  After completion of the foregoing, the AOJ should readjudicate the claim.  If it remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

